EXHIBIT 99 News Release Corporate Headquarters One Crown Way Philadelphia, PA 19154-4599 CROWN HOLDINGS TO REAFFIRM FULL-YEAR 2 WACHOVIA SECURITIES AND KEY BANC CONFERENCES Philadelphia, PA – September 8, 2008.Crown Holdings, Inc. (NYSE:CCK), announced today that at the Wachovia Securities and Key Banc Conferences in New York and Boston as described below, Company executives expect to express confidence in the Company’s outlook and reaffirm its 2008 full year guidance as follows: Based upon current expectations and current exchange rates segment income is projected to grow by 24% to 28% in 2008 over 2007, to approximately $800 million to $820 million for the full year.Free cash flow is expected to be in the range of $350 million to $390 million after expected capital expenditures of $185 million. The Company noted that it uses daily average foreign currency exchange rates for the translation of its income statement. The average rate of the U.S. dollar to the Euro from January 1, 2008 through August 31, 2008 was $1.53 to €1.00. If the rate were to remain at a level of $1.40 to €1.00 for the balance of the year the
